In his motion for rehearing appellant insists that the evidence is insufficient to support the conviction.
The complaint and information embrace averments showing that the sale of intoxicating liquor has been prohibited in Harrison County, and further, that on the 21st of June, 1937, the appellant possessed whisky in said county for the purpose of sale. On the date mentioned officers searched the appellant's place of business and found therein about seven quarts of whisky. We quote from one of the officers as follows: "He [appellant] runs what is known as Skinner's Cafe. Yes, sir, his place of business was open to the general public. Yes, sir, there had been some men drinking there because there were glasses sitting on the table that had had whisky in them. The glasses had been used for the purpose of drinking whisky."
Appellant was not present when the search was made. He was later arrested at his home. After his arrest the appellant made a voluntary statement to the effect that the whisky in possession belonged to him. From the confession we quote: "That was whisky. It was moonshine whisky, not tax paid. It was found by the officers in my possession. I don't know who brought the whisky there but I will say it was my whisky."
Under the statute, proof of the possession of more than a quart of whisky in a dry area is prima facie evidence of possession for the purpose of sale. Under the circumstances reflected by the record, we would not be warranted in disturbing the verdict of the jury.
The motion for rehearing is overruled. *Page 561